The of the court was pronounced by
King, J.
The plaintiff claims in this action his wages, as an overseer, on the plantation of the defendant, for the months of November and December, 1846. He also claims twelve hundred dollars on a written agreement, by which the defendant stipulated to employ him as an overseer for the year 1847, averring that he was discharged by the defendant, on the 1st of January of that year, without just cause. The defendant admits the alleged agreement, but avers that he dismissed the plaintiff in consequence of abusive language and menacing gestures used by the latter to him, as well as for negligence and misconduct as an overseer. The jury awarded to the plaintiff the sum claimed in his petition, and the defendant has appealed.
We are unable to concur with the jury, and are constrained to reverse their verdict. The evidence shows that the plaintiff used the most grossly abusive and insulting language to the defendant, accompanied with a threatening manner, which was not provoked by the latter, as far as appears from the record. After the violent altercation which occurred between the parties, in which they indulged in mutual recriminations, it was impossible that the relations of employer and overseer could longer continue, and we find nothing in the evidence to authorize the conclusion that this result was produced by the fault of the defendant. We think that the defendant was fully justified in discharging the plaintiff. Youngblood v. Dodd, 2 An. 187. Conrey v. Brandegee, 2 An. 132.
For the month of December, and a part of the month of November, during *375which the plaintiff rendered services as overseer under a separate contract, he is entitled to the wages stipulated.
The judgment of the District Court, is therefore reversed; and it is decreed that the plaintiff recover of the defendant the sum of one hundred and twenty-five dollars; the plaintiff paying the costs of this appeal, and the defendant those of the court below.